Citation Nr: 0502611	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  04-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, including chondromalacia patella.  

2.  Entitlement to service connection for a left knee 
disorder, including chondromalacia patella.

3.  Entitlement to an increased (compensable) evaluation for 
chondromalacia of the right knee with degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1984.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in June 2003 which 
stemmed from the veteran's reopened claim filed earlier that 
month.  

A historical review of the record shows that in an unappealed 
January 1999 rating decision, the VARO denied service 
connection for a left knee disability.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  The change in 
the law is applicable to the claim of service connection for 
a left knee disability on appeal because such claim was filed 
after August 29, 2001. 

Thus, the question for Board consideration is whether new and 
material evidence has been submitted, to reopen a claim of 
entitlement to service connection for a left knee disability 
under the standard of review in effect on and after August 
29, 2001.

For reasons that are apparent in the decision cited below, 
the issue of entitlement to service connection for a left 
knee disability, including chondromalacia patella on a de 
novo basis has been added for appellate consideration.  

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the 
RO.  The hearing transcript is on file.  

The issue of entitlement to an increased (compensable) 
evaluation for chondromalacia of the right knee with 
degenerative joint disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1999 rating decision the VARO 
denied service connection for a left knee disability.

2.  Evidence received since the January 1999 rating decision 
shows pertinent left knee disability similar to pertinent 
left knee symptoms noted in service and as such is probative 
of the matter at hand and, when viewed in the context of all 
the evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim. 

3.  The current evidence of chondromalacia patella of the 
left knee may not be completely dissociated from the initial 
findings of chondromalacia of the left knee noted in active 
duty.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed January 1999 VARO 
rating decision denying service connection for a left knee 
disability is new and material, and a claim of service 
connection for a left knee disability, including 
chondromalacia patella is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West. 2002); 38 C.F.R. §  3.156(a) (2004). 

2.  Chondromalacia patella of the left knee was incurred in 
active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records, including a February 
1984 separation physical examination report reflect the onset 
of chronic left knee symptoms consistent with chondromalacia 
patella.   In March 1984, the veteran was seen for knee 
complaints.  An examination of the knees revealed 
chondromalacia.  The service medical records also included a 
November 1982 x-ray report of the left knee reflecting 
ligamentous calcification, supra patellar area with 
minimal/marginal spur, tibial prominence, probably related to 
previous treatment.   

A September 1984 VA general medical examination report 
reflected evidence of chondromalacia patella of the right 
knee but was nonrevealing for left knee disability at that 
time.  

In an unappealed January 1999 rating decision the VARO denied 
service connection for a left knee disability.  VA medical 
records dated in 1998 reflected left knee complaints.  
Questionable degenerative joint disease of the left knee was 
noted.

In early 2003, the veteran filed a reopened claim of service 
connection for a left knee disability to include as secondary 
to service-connected right knee disorder.  

A June 2003 VA orthopedic examination report shows that the 
medical examiner reviewed the veteran's claims file.  
Following an examination of the veteran and review of the 
claims file the medical examiner essentially opined that the 
veteran had chondromalacia patella of both knees.  It was 
noted that current x-rays failed to confirm the presence of 
arthritis of the knees.  It was noted that the chondromalacia 
patella in both knees represented the same disease process; 
however, the examiner indicated that he did not think one can 
say that the chondromalacia patella of the left knee would be 
proximately due to and the result of the service-connected 
chondromalacia patella of the right knee.  

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the 
RO.  The hearing transcript is on file.  The veteran 
essentially noted having ongoing left knee symptoms since 
active service.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R.  
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) under the standard of review in effect on 
and after August 29, 2001. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

Given the favorable disposition of the issues of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a left knee disorder 
and entitlement to service connection for a left knee 
disorder on a de novo basis, any VCAA notice deficiency 
represents nothing more than harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  Accordingly, there 
is no prejudice to the veteran in proceeding with this case 
at this time.


New and Material Evidence to Reopen a Claim of Service 
Connection for Left Knee Disability 

The veteran seeks to reopen his claim of entitlement to 
service connection for a left knee disability previously 
denied by the RO in a January 1999 rating decision.  

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of a 
pertinent June 2003 VA orthopedic examination report 
reflecting current findings of chondromalacia patella of the 
left knee.  The Board notes that chondromalacia of the left 
knee was also noted in service.  

Also added to the record was a hearing transcript pertinent 
to testimony by the veteran at a hearing before the 
undersigned Veterans law Judge of the Board in May 2004.  The 
veteran essentially noted having left knee symptoms since 
separation from active duty.

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim that he has a 
left knee disability which stems from active duty.  

Such added evidence submitted since the unappealed January 
1999 RO rating decision is not cumulative in nature, is 
probative of the issue at hand and, when viewed in the 
context of all the evidence of record, both new and old, 
raises a reasonable possibility of substantiating the claim.

Accordingly, the veteran's claim of entitlement to service 
connection for a left knee disability, including 
chondromalacia patella is reopened.  38 C.F.R.  § 3.156(a) 
under the standard of review in effect on and after August 
29, 2001.


Service Connection for a Left Knee Disability, including 
Chondromalacia Patella 

The Board may proceed in considering the issue of entitlement 
to service connection for a left knee disability, including 
chondromalacia patella on a de novo basis without prejudice 
shown to the veteran in view of the favorable decision cited 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Since 
the record is complete, there is no need to remand such issue 
for additional development of the evidence.  The Board notes 
that the veteran was afforded an adequate VA orthopedic 
examination by VA in June 2003.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  

The Board notes that the evidence of record essentially shows 
that the veteran was treated for the onset of chronic left 
knee complaints attributed to chondromalacia patella in 
service.  The veteran essentially claims that his left knee 
symptoms continued following separation from active duty.  A 
recent VA orthopedic examination noted the presence of 
chondromalacia patella of the left knee.  The examiner stated 
that the chondromalacia in both knees represented the same 
disease process.  Service-connection is currently in effect 
for chondromalacia patella of the right knee as incurred in 
service.

Following a longitudinal review of the record, the Board 
notes that the competent medical evidence fails to completely  
dissociate the current chondromalacia of the left knee from 
the findings suggestive of chondromalacia patella of the left 
knee noted in active duty.  38 C.F.R. § 3.303(d).  In other 
words, the medical evidence does not permit the Board to 
conclude that the preponderance of the evidence is against 
the veteran on the issue of entitlement to service connection 
for a left knee disability diagnosed as chondromalacia 
patella.  Under such circumstances, the grant of service-
connection for chondromalacia patella of the left knee is 
warranted.  In view of the grant of direct service-connection 
for chondromalacia patella of the left knee, consideration of 
service connection for a left knee disability on a secondary 
basis is moot.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left knee disability, including chondromalacia patella, the 
appeal is granted to this extent only. 

Entitlement to service connection for chondromalacia patella 
of the left knee on a 
de novo basis, is granted.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans ' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 

The Board notes that the issue of entitlement to an increased 
(compensable) evaluation for chondromalacia of the right knee 
with degenerative joint disease remains unresolved, 
clinically.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Importantly, the Board notes that during the appeal period 
the General Counsel of VA held that separate ratings may be 
assigned for the same joint under Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg.  VAOPGCPREC 9-04.  The RO 
should have an opportunity to review the issues on appeal in 
light of the recent General Counsel opinion. 

Also, the Board notes that more than one year has passed 
since the veteran was last afforded a VA orthopedic 
examination in June 2003.  At the recent hearing before the 
undersigned Veterans Law Judge of the Board, the veteran 
essentially noted having increased right knee problems.  In 
this regard, the Board notes that the veteran should be 
afforded a comprehensive VA orthopedic examination in order 
to determine the current extent and degree of severity of his 
service-connected chondromalacia of the right knee with 
degenerative joint disease.  The veteran's claims folder, to 
include all outstanding treatment records for his service-
connected right knee disorder should be made available to the 
medical examiner for review.  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990: Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991): Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  The duty to assist includes an examination that 
adequately evaluates the functional impairment due to pain 
caused by the service-connected condition.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be contacted and 
requested to identify all health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
service-connected chondromalacia of the 
right knee with degenerative joint 
disease from June 2003 to the present.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the health care providers.

Regardless of the veteran's response, all 
outstanding VA treatment reports should 
be obtained.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

3.  If any of the relevant records sought 
are unavailable, the veteran should be 
notified of such fact and of the efforts 
used to obtain those records, and advised 
of any further action to be taken with 
respect to the claim.

4.  The veteran should be afforded a VA 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist including on a fee 
basis, if necessary, to determine the 
current nature and severity of the 
service-connected chondromalacia of the 
right knee with degenerative joint 
disease.  The claims folder, copies of 
the rating criteria for Diagnostic Codes 
5260 and 5261 as well as the criteria of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003), 
and a separate copy of this remand must 
be made available to and be reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All indicated special tests 
should be undertaken.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically, arthritis, and/or 
instability of the right knee, active and 
passive range of motion of the right knee 
in degrees, and comment on the functional 
limitations, if any, caused by 
chondromalacia of the right knee with 
degenerative joint disease in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(i) Does the service-connected right knee 
disability cause weakened movement, 
crepitation, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(ii) With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the knees, and, if so, at what point 
(expressed in degrees if possible) such 
pain is elicited during such testing.  
The examiner should also determine, if 
possible, to what extent (in degrees if 
possible), if any, such pain results in 
additional functional loss.  The examiner 
should determine whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected chondromalacia of 
the right knee with degenerative joint 
disease.

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.

(iii) The examiner should address whether 
the service-connected chondromalacia of 
the right knee with degenerative joint 
disease involves only the joint 
structure, or the muscles and nerves as 
well.

5.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested orthopedic 
examination and opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West 11 Vet. 
App. 268 (1998). 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the issue of entitlement 
to an increased evaluation for 
chondromalacia of the right knee with 
degenerative joint disease should be 
adjudicated in light of 38 C.F.R. §§ 
4.40, 4.45, 4.59; the CAVC's holdings in 
DeLuca v. Brown, 8 Vet. App. 202 (1995 as 
well as VAOPGCPREC 9-04.  The 
consideration of  the provisions of 38 
C.F.R. § 3.321(b)(1) should be 
documented.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim for an increased 
evaluation.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


